DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to preliminary amendment filed on 05/11/2020. Claims 1-12 have been examined and are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fontijn et al. US 2006/0242398 (“Fontijn”).
As per independent claim 1, Fontijn teaches A non-volatile memory updating apparatus for updating an application code stored in a non-volatile memory (FIG. 1 is a block diagram of a computer system comprising a CPU, a hard disk drive HDD, a system memory SM, and a non-volatile memory NVM, para 0013 and FIG. 1. Updates of the operating system of the computer system are detected and recorded, para 0017), the non-volatile memory updating apparatus comprising:
a volatile memory configured to store the application code (System memory SM is a volatile memory, para 0018, and is configured to store an operating system, para 0017 and step 327 in FIG. 3);
a central processing unit (Central Processing Unit CPU illustrated in FIG. 1, para 0013 and FIG. 1) configured to:
record the application code in the volatile memory (System memory SM is a volatile memory, para 0018, and a loader loads the operating system in the volatile system memory SM, para 0017 and step 327 in FIG. 3),
record the application code that is recorded in the volatile memory, in the nonvolatile memory (In step 329 of FIG. 3, a copy of the system memory SM is made and stored in the non-volatile memory NVM, para 0017 and FIG. 3),
record a booting indicator indicating booting information of the application code in the non-volatile memory (Step 331 resets the value of a boot indictor BUF, para 0017 and FIG. 3. The computer system comprises a boot update flag (BUF) which is implemented as a dedicated register on the motherboard chipset, para 0017), when the application code is completely recorded in the non-volatile memory (Step 331 resets the value of a boot indictor BUF, para 0017 and FIG. 3, after the copy of the system memory SM is made and stored in the non-volatile memory NVM at step 329, para 0017 and FIG. 3).
As per dependent claim 2, Fontijn discloses the apparatus of claim 1. Fontijn teaches wherein the central processing unit is further configured to: determine whether the application code recorded in the non-volatile memory is normally recorded (In a step 203 (FIG. 2), it is verified (determined) whether the configuration of the computer system has changed, para 0015 and FIG. 2),
stop updating the application code when it is confirmed that the application code is normally recorded in the non-volatile memory (If the determination at step 
As per dependent claim 3, Fontijn discloses the apparatus of claim 1. Fontijn teaches wherein the central processing unit is further configured to determine that the application code is normally recorded on the basis of the presence of the booting indicator recorded in the non-volatile memory (The boot update flag BUF is set when it is likely that the system state as stored in the non-volatile memory is not up-to-date, i.e., it does not reflect the current configuration of the computer system. However, when the system state from volatile system memory SM is copied to the non-volatile memory NVM in step 329, the BUF is reset in step 331 following the copy operation from the SM to the NVM, para 0017 and FIG. 3).
As per independent claim 12, this claim is rejected based on arguments provided above for similar rejected independent claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fontijn in view of Goodman et al. US 2003/0037231 (“Goodman”).
wherein the central processing unit is further configured to: check the presence of the booting indicator when receiving an execution command for the application code, and execute the application code when it is confirmed that the booting indicator is normally recorded (Referring to FIG. 1, on a re-boot (e.g., warm reboot), a BIOS boot code block will inspect a message buffer to determine (in a step 102) if the message indicates that the BIOS flash images have been previously update, para 0025 and FIG. 1. In step 102, if an update message is not present, indicating that the BIOS images have not been previously updated, then in step 103, appropriate TPM (trusted platform module) PCR (program control register) is retrieved using a hash for execution, para 0026 and FIG. 1).
Given the teaching of Goodman, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Fontijn with “wherein the central processing unit is further configured to: check the presence of the booting indicator when receiving an execution command for the application code, and execute the application code when it is confirmed that the booting indicator is normally recorded”. The motivation would be that boot time may not be increased for ensuring trusted BIOS, para 0008 of Goodman.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fontijn in view of Tazzari et al. US 2010/0257345 (“Tazzari”).
As per dependent claim 5, Fontijn discloses the apparatus of claim 3. Fontijn may not explicitly disclose, but in an analogous art in the same field of endeavor, Tazzari wherein the central processing unit is further configured to determine whether the application code is normally recorded by comparing the application code recorded in the volatile memory with the application code recorded in the non-volatile memory (A bootloader 9 receives a generic page of an application software and stores the page in a RAM buffer where the page is to be stored from the RAM buffer to a non-volatile flash memory 11, paras 0046-0047 and FIGS. 3A-C. The bootloader 9 can calculate the whole checksum on the whole application code stored in the flash memory 11, para 0053. The checksum is transmitted to a master 17. The master 17 has calculated a checksum of the application code before transmitting it, and now the master 17 can compare the two checksum values, para 0054).
Given the teaching of Tazzari, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Fontijn with “wherein the central processing unit is further configured to determine whether the application code is normally recorded by comparing the application code recorded in the volatile memory with the application code recorded in the non-volatile memory”. The motivation would be that the method and system provides a more efficient and safe application code, para 0061 of Tazzari.
As per dependent claim 6, Fontijn in combination with Tazzari discloses the apparatus of claim 5. Fontijn may not explicitly disclose, but Tazzari teaches wherein the central processing unit is further configured to determine that the application code is normally recorded when the application code recorded in the volatile memory is identical to the application code recorded in the non-volatile memory (The two checksum values must be equal in order to determine that the application 
The same motivation that was utilized for combining Fontijn and Tazzari as set forth in claim 5 is equally applicable to claim 6.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fontijn in view of Dicks et al. US 2016/0232010 (“Dicks”).
As per dependent claim 7, Fontijn discloses the apparatus of claim 1. Fontijn may not explicitly disclose, but in an analogous art in the same field of endeavor, Dicks teaches wherein the central processing unit is further configured to set a storage area in the nonvolatile memory in which the application code is recorded, and record the application code in a reverse direction from a section with a high address in the storage area to a section with a low address in the storage area (Program memories in microcontrollers today almost always includes nonvolatile memory such as flash memory or the like, para 0270. FIG. 18 shows a boot portion of code after it is compiled and linked, para 00272. As shown in FIG. 18, the image 18103 is stored starting at a high address 0X0FFC and a RESET Vector is stored at a low address 0X0003, see FIG. 18).
Given the teaching of Dicks, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Fontijn with “wherein the central processing unit is further configured to set a storage area in the nonvolatile memory in which the application code is recorded, and record the application code in a reverse direction from a section with a high address in the storage area to a section with a low address in the storage area”. 
As per dependent claim 8, Fontijn in combination with Dicks discloses the apparatus of claim 7. Fontijn may not explicitly disclose, but Dicks teaches wherein the central processing unit is further configured to record the booting indicator in an area with a lower address than an address of the storage area in which the application code is stored when the application code is completely recorded in the storage area (The RESET vector is stored at a low address 0X0003, see FIG. 18. Hence, when Fontijn is modified by Dicks, the boot indicator BUF as taught by Fontijn may be stored at a low address 0X0003 as taught by Dicks).
The same motivation that was utilized for combining Fontijn and Dicks as set forth in claim 7 is equally applicable to claim 8.
As per dependent claim 9, Fontijn discloses the apparatus of claim 1. Fontijn may not explicitly disclose, but in an analogous art in the same field of endeavor, Dicks teaches further comprising: a communication unit configured to receive the application code from an external device (An auxiliary communication system 244 may be used to communicate with an external personal computer system 280 to upload software to the data interchange device 200, para 0146).
Given the teaching of Dicks, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Fontijn with “further comprising: a communication unit configured to receive the application code from an external device”. The motivation 
As per independent claim 10, since the claim incorporates the subject matter of independent claim 1, many of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1.
As per other claim limitations, Dicks teaches A battery management system (BMS), comprising the nonvolatile memory updating apparatus (The medical data interchange device 200 may include any suitable power connection for powering the interchange device and/or for recharging an energy storage device such as a battery).
Given the teaching of Dicks, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Fontijn with “A battery management system (BMS), comprising the nonvolatile memory updating apparatus”. The motivation would be that remote monitoring can increase efficiency and effectiveness while reducing costs, para 0013 of Dicks.
As per independent claim 11, , since the claim incorporates the subject matter of independent claim 1, many of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1.
As per other claim limitations, Dicks teaches A battery pack, comprising the non-volatile memory updating apparatus (The medical data interchange device 200 may include any suitable power connection for powering the interchange device and/or for recharging an energy storage device such as a battery).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132